OPINION — AG — A " RESERVE CITY BANK " AS THAT TERM IS USED IN 62 O.S. 516.2 [62-516.2] IS ANY NATIONAL BANKING ASSOCIATION LOCATED IN A CITY DESIGNATED BY FEDERAL STATUTE, OR BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM AS A " RESERVE CITY "; AND, SINCE IT DOES NOT APPEAR THAT THE CITY OF LAWTON, OKLAHOMA, HAS BEEN DESIGNATED BY FEDERAL STATUTE AS A " RESERVE CITY " THAT A NATIONAL BANK LOCATED IN THE CITY OF LAWTON, FOR COLLATERAL SECURITIES PLEDGED IN CONNECTION WITH DEPOSITS OF UNIT COLLATERAL STATUTES OF THE STATE OF OKLAHOMA, UNLESS: (1) SAID CITY HAS BEEN ADDED TO THE STATUTORY LIST OF " RESERVE CITIES " BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM 'AND' (2) SUCH NATIONAL BANK HAS BEEN DESIGNATED BY THE STATE DEPOSITORY BOARD AS A " SECURITY DEPOSITORY BANK " UNDER SAID STATUTES, 'AND' (3) SUCH NATIONAL BANK HAS UNDERTAKEN, ON THE FORM OF CONTRACT THEREFOR PREPARED AND PRESCRIBED BY THE ATTORNEY GENERAL AND THE STATE TREASURER AND THE STATE EXAMINER AND INSPECTOR, TO ACT AS A " SECURITY DEPOSIT AGENT " FOR THE PURPOSE OF SAID STATE STATUTES. CITE: 62 O.S. 516.2 [62-516.2], 12 U.S.C.A. 141 (JAMES C. HARKIN)